The opinion of the court was delivered by
Breaux, J.
A bill of indictment was found against the defendant charging him with cutting with a dangerous weapon, with intent to kill and murder.
The indictment sets forth all the elements needful to constitute the crime.
So far as the record discloses it was found by a grand jury that had been regularly empaneled.
The accused was arraigned. He plead not guilty.
The case was assigned, and on the day he was tried by jury he was found guilty as charged.
He applied to the court for a new trial on a number of grounds.
The motion was overruled. He was sentenced to the State penitentiary for a period of twelve months. He appealed from the verdict and sentence. The accused reserved no bills of exceptions. There was no evidence taken in support of his grounds for a new trial which required evidence to sustain them.
On appeal no assignment of errors was filed. He is not here represented by counsel.
It is settled by numerous decisions, where there is not of record a bill of exceptions or assignment of error, the judgment will be affirmed.
We have read over the record carefully and have found no ground upon which the accused is entitled to relief.
It is. ordered, adjudged and decreed that the judgment appealed from in this case is affirmed.